29 So. 3d 438 (2010)
Jonathan BISHOP, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D10-0518.
District Court of Appeal of Florida, First District.
March 10, 2010.
Shannon H. Padgett of Dale Carson Law, Jacksonville, for Petitioner.
Bill McCollum, Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition seeking belated appeal of the judgment and sentence rendered on November 17, 2009, in Duval County Circuit case number 16-2007-CF-017181-BXXX-MA is granted. See Williams v. State, 937 So. 2d 1135 (Fla. 1st DCA 2006). Upon issuance of mandate in this cause, a copy of this opinion shall be furnished to the clerk of the lower tribunal for treatment as a notice of appeal in accordance with Florida Rule of Appellate Procedure 9.141(c)(5)(D). The court notes that pursuant to the lower tribunal's order of January 22, 2010, the Public Defender has been appointed to represent petitioner on appeal.
VAN NORTWICK, LEWIS, and ROWE, JJ., concur.